FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action addresses broadening reissue U.S. Application No. 17/021,271 (“instant application”).  Examiners find the actual filing date of the instant application is September 15, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
5.	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent. These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”);
(2)	U.S. App. No. 16/716,840 (“’840 Application”);
(3)	U.S. App. No. 16/716,787 (“’787 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).
claims 1-17 (“Patented Claims”). In the amendment filed June 8, 2021  ("JUNE 2021 CLAIM AMENDMENTS"), claims 1-17 are cancelled and claims 18-34 are added, which are grouped as follows:
Apparatus claims 18-22;
Method claims 23-26 and 32-34;
Apparatus claims 27-31.

Priority Claims
7.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
8.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.

Notice of Pre-AIA  or AIA  Status
9.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Response to Remarks filed June 8, 2021
--Amendment to the Specification filed June 8, 2021--
11.	The amendment to the specification filed June 8, 2021 has been entered.
--New Matter/Written Description Rejections--
12.	The JUNE 2021 CLAIM AMENDMENTS have overcome the new matter rejections and the written description rejections of the prior action. However, new bases for the new matter rejection, which were necessitated by the JUNE 2021 CLAIM AMENDMENTS, are presented below.
13.	As to the broadening of the claim term “vehicle” to “object,” Applicant argues the rejection does not present a prima facie case that this feature is new matter because Examiner’s have not explained why it is new matter (see Remarks 25).
	This argument is not fully responsive to the new matter rejection because a study of the entire application is often necessary to determine whether or not "new matter" is involved (see MPEP §2163.06(I)). Applicant should therefore specifically point out the support for any amendments made to the disclosure (see id.). In this case, the remarks do not specifically pointed out the support for the amendments that are rejected for new matter.
Moreover, the written description/new matter rejection under §112-1st¶ specifically addresses Applicant’s explanation of support for the shift from “vehicle” to “object” provided in compliance with 37 CFR 1.173.  As stated in the §112-1st¶ new matter rejections, Applicant has pointed to figures 1 and 3 and col.4:1-26 and col.6:36 to claim 27-31 (see support for claim changes pursuant to 37 CFR 1.173 in Remarks filed Sept. 15, 2020, pg. 8). However, the support for the limitation is not apparent in figures 1 and 3 and col.4:1-26 and col.6:36 to col.7:56 nor does there appear to be a written description of the limitations in the application as filed because the ‘961 Patent does not describe anything other than a vehicle nor does the ‘961 Patent contemplate anything other than a vehicle.
--§112(b)-Indefiniteness Rejections--
14.	The JUNE 2021 CLAIM AMENDMENTS have overcome the indefiniteness rejections of the prior action. However, new indefiniteness rejections, which were necessitated by the JUNE 2021 CLAIM AMENDMENTS, are presented below.
--Rejections Under 35 U.S.C. §101--
15.	The JUNE 2021 CLAIM AMENDMENTS have necessitated a new basis for the §101 rejection. The response to the arguments are incorporated in the §101 rejection, which is set forth below.
--Double Patenting Rejections--
16.	These arguments are moot because the JUNE 2021 CLAIM AMENDMENTS have necessitated a new grounds of rejection.
--Claim Interpretation Under §112(f)--
--“a front vehicle location unit comprising one or more processors configured to…”--

17.	As to the §112(f) presumption for the generic placeholder “a front vehicle location unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “front vehicle location unit comprising one or more processors configured to” (see Remarks 18-20).

The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “front vehicle location unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle.” Specifically, the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘obtaining’ and ‘determining.’
Moreover, the claim limitation term “front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle” recites function (i.e., ‘obtaining’ and ‘determining’) without reciting sufficient structure for performing that function because the claimed “one or more processors” are general 
--“a position information correcting unit comprising one or more processors configured to…”--

18.	As to the §112(f) presumption for the generic placeholder “a position information correcting unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “position information correcting unit comprising one or more processors configured to” (see Remarks 16).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “position information correcting unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “identify the identifier information…compare the determined position…correct the received position…and generate a travel map…” because the claimed “one or more processors” 
Moreover, the claim limitation term “position information correcting unit comprising one or more processors configured to identify the identifier information…compare the determined position…correct the received position…and generate a travel map” is function without reciting sufficient structure for performing that function (i.e., the ‘identifying,’ ‘comparing,’ ‘correcting,’ and ‘generating’) because the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘identifying,’ ‘comparing,’ ‘correcting,’ and ‘generating.’

Claim Interpretation
19.	This section incorporates by reference the previous action’s section on claim interpretation, which is summarized below.
Claims 18-22 and claims 27-31 are presumed to invoke §112(f) with respect to the generic placeholders “front vehicle location unit” and “a position information correcting unit.” The difference between claims 18-22 and claims 27-31 is that claims 27-31 replace all instances of the term “vehicle” that is found in the functional language with the broader term “object,” which Examiners maintain is not supported by the ‘961 Patent. Because the claim term “object” is not supported by the ‘961 Patent, Examiners do not find a corresponding structure for claims 27-31, which is presumed to invoke §112(f). Thus, these claims are rejected as indefinite under §112(b).
front vehicle location unit” (i.e., col.4:41-col.5:19) and the “position information correcting unit” (i.e., col.5:41-col.6:35) of claims 18-21 for the functional language reproduce below.
(1)	“front vehicle location unit…configured to…”
“obtain identifier information of a second vehicle that is travelling in front of the first vehicle”;
“measure a distance from the first vehicle to the second vehicle” and
“determine a position of the second vehicle using the measured distance from the first vehicle to the second vehicle.”
(2)	“position information correcting unit…configured to…”
“identify the identifier information of the second vehicle among the identifier information of the one or more surrounding vehicles received by the surrounding vehicle information receiver”
“compare the determined position of the second vehicle with the received position information of the second vehicle among the position information of the one or more surrounding vehicles received by the surrounding vehicle information receiver”
“correct the received position information of the second vehicle according to a result of the comparing,” and
“generate a travel map of the second vehicle using the corrected position information of the second vehicle.”

Claim Rejections - 35 USC § 101
20.	Claims 23-26 and 33 (as best understood)1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
claim 23, which do not overcome the §101 rejections.

    PNG
    media_image1.png
    195
    491
    media_image1.png
    Greyscale

Specifically, the added limitations are not indicative of an inventive concept (aka ‘significantly more’) because the words “performed in a first vehicle,” “that is travelling in front of the first vehicle,” and “of the first vehicle” merely locate the practice of the claimed abstract idea. In other words, the amendments merely restrict the practice of the claimed mental process involving observation, evaluation and judgment, that can be performed by the human mind, to a human mind in a vehicle, which does not add ‘significantly more’ so that the claim is patent eligible (see MPEP §2106.04(a)(2)(III)). Thus, the claims remain patent ineligible because they are directed to an abstract idea (i.e., the mental process involving observation, evaluation, and judgment that can be performed in the human mind or by a human using a pencil and paper) irrespective of whether it is performed inside or outside a vehicle.
	--Claim 23--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, 
Specifically, Examiners find the limitation “obtaining…identifier information of a front travelling vehicle” may be achieved, by a human, by merely looking at the license plate of the front travelling vehicle.2
Examiners find the limitation “determining, by a measurement device’ a position of the front travelling vehicle” may be achieved, by a human, by merely looking at highway mile markers (i.e., the measurement device) and judging how far the vehicle in front of her is travelling.
Examiners find the limitation “receiving identifier information and position information of the one or more surrounding vehicles,” may be achieved, by a human, merely by listening to a recited list of vehicle license plates and their respective positions.
Examiners find the limitation “identifying a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of the one or more surrounding vehicles as being a matching surrounding vehicle corresponding to the front travelling vehicle,” may be achieved, by a human, who has listened to the recited list of vehicle plates and their respective positions and by looking at the license plate of the vehicle travelling in front of her and determining whether the car in front of her is located in the position recited in the received list of surrounding vehicles.
correcting the received position information of the matching surrounding vehicle according to the determined position of the front travelling vehicle,” may be achieved, by a human, merely by correcting the list of the license plates of the surrounding vehicles and their respective stated positions with the determined relative position.
Thus, when considered as a whole, claim 23 is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this abstract idea) is not integrated into a practical application. Specifically, the addition of the phrase “by a sensor” does not integrate the abstract idea of “obtaining…identifier information of a front travelling vehicle” into a practical application because the “sensor” is merely the tool to perform the abstract idea of “…obtaining…identifier information of a front travelling vehicle) (see MPEP §2106.05(f)).
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, and correcting) are directed to the abstract idea and the claim does not include additional elements.
--Claim 24--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, 
Specifically, Examiners find the limitation “determining a correction value based on a difference between the received position information of the one or more surrounding vehicles excluding the matching surrounding vehicle according to the determined correction value and correcting the received position information of the one or more surrounding vehicles excluding the matching surrounding vehicle according to the determined correction value” may be achieved, by a human, merely by considering the list of license plates and corresponding positions of the vehicles with the respective license plates with the information obtained by looking at a vehicle with the license plate and noting that the specific vehicle is not where it is said to be on the list of surrounding vehicles and then correcting the list according to the person’s visual determination of the position of the vehicle.
Thus, the addition of this limitation to the mental processes of base claim 23, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., determining and correcting) are directed to the abstract idea and the claim does not include additional elements.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
--Claim 25--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “generating a travel map of the one or more surrounding vehicles excluding the matching surrounding vehicle according to the corrected position information of all the one or more surrounding vehicles excluding the matching surrounding vehicle” may be achieved by a human with a pen and paper merely by sketching a map from the observed position of the front travelling vehicle with the received position of the surrounding vehicles.
Thus, the addition of these limitations to the mental processes of base claims 23-24, considered as a whole, are directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because the claim limitation of “generating a travel map…” is directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea of “generating a travel map…” into a practical application.
generating a travel map….”
--Claim 26--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “providing the travel map of the surrounding matching vehicle…” may be achieved, by a human, by merely providing a hand-drawn sketch of the map to another person.
Thus, when considered as a whole with base claim 23, the claim is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this abstract idea is not integrated into a practical application. Specifically, the addition of the phrase “to a display unit” does not integrate the abstract idea of “providing the travel map of the surrounding matching vehicle…” into a practical application because the “display unit” is merely the tool to perform the abstract idea of “providing the travel map of the surrounding matching vehicle…” (see MPEP §2106.05(f)).

--Claim 33 (as best understood)--
Claim 33 claims “wherein the determined position of the front travelling vehicle is more accurate than the received position information of the matching surrounding vehicle.” Assuming arguendo, that this limitation means that the calculated position at step S320 is found to be ‘more accurate’ than the received position in step 350, the step would nevertheless be patent ineligible because the limitation of claim 33 merely states the relative merits (i.e., accuracy) of “determined position” and the “received position” but does not perform a step that amounts to ‘significantly more’ than an abstract idea because claim 33 does not perform a step at all.

35 USC § 251-Recapture
21.	Claims 18-22, 23-26, 27-31, 32, and 33-34 (as best understood)3 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader 
Under MPEP §1412.02(I), the following is the three step test for determining recapture in reissue applications:
determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
--Claims 18-22--
As to step 1, reissue claims 18-22 are broader than the original patent claims because the original patent claims require the following, which have been removed from the instant reissue claims (see patent claim 1).

    PNG
    media_image2.png
    115
    386
    media_image2.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added to place the claims in condition for allowance (see notice of allowance mailed August 24, 2017 in U.S. App. No. 14/811,156).

    PNG
    media_image3.png
    173
    610
    media_image3.png
    Greyscale

As to step 3, the reissue claims 18-22 were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations directed to the “driving assist system” or the “autonomous emergency braking system.”
--Claims 27-31--
As to step 1, reissue claims 27-31 are broader than the original patent claims because they broaden the claim term “vehicle” to “object” and because the original patent claims require the following, which have been removed from the instant reissue claims (see patent claim 1).

    PNG
    media_image2.png
    115
    386
    media_image2.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added to place the claims in condition for allowance (see notice of allowance mailed August 24, 2017 in U.S. App. No. 14/811,156).

    PNG
    media_image3.png
    173
    610
    media_image3.png
    Greyscale

As to step 3, the reissue claims 27-31 were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations directed to the “driving assist system” or the “autonomous emergency braking system.”
--Claims 23-26, 32, and 33-34 (as best understood)--
As to step 1, reissue claims 23-26, 32, and 33-34 (as best understood) are broader than the original patent claims because the original patent claims require the following, which have been removed from the instant reissue claims (see patent claim 10).

    PNG
    media_image4.png
    109
    401
    media_image4.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added to place the claims in condition for allowance (see notice of allowance mailed August 24, 2017 in U.S. App. No. 14/811,156).

    PNG
    media_image5.png
    116
    632
    media_image5.png
    Greyscale

As to step 3, reissue claims 23-26, 32, and 33-34 (as best understood) were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations directed to the “driving assist system” or the “autonomous emergency braking system.”

35 USC § 251-New Matter
22.	Claims 22, 27-31, and 33-34 (as best understood) are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
As to claim 22, the new matter is “generate a travel map of the one or more surrounding vehicles according to the corrected position information of the one or more surrounding vehicles” because the ‘961 Patent does not describe generations of more than one travel map. Specifically, base claim 18 claims “generate a travel map of the second vehicle using the corrected position information of the second vehicle” and as such, claim 22’s language directed to ‘generating a travel map’ would require the generation of second travel map, which is not described in the ‘961 Patent. 
Also as to claims 27-31, the new matter is the shift from the claim term “vehicle” to “object.”
Claim 33 claims “wherein the determined position of the front travelling vehicle is more accurate than the received position information of the matching surrounding vehicle.” Specifically, as best understood, this claim contains new matter because a determination of the accuracy of either the “determined position” with the “received position” is not described in the ‘961 Patent. In addition, Examiners do not find a description in the ‘961 patent by which one of ordinary skill in the art determines the relative accuracy of the “determined position” with the “received position.”
Claim 34 (as best understood) claims “wherein the identifying of the surrounding vehicle, the correcting of the received position information, and the generating of the travel map are performed quickly enough to enable a driving assist system to prevent a collision between the first vehicle and the matching surrounding vehicle based on the travel map.”  However, Examiners do not find a description of how to assess the ‘quickness’ of the “correcting” and “generating” step to determine whether the steps are “performed quickly enough to enable a driving assist system to prevent a collision.”

Claim Rejections - 35 USC § 112
23.	Claims 22, 27-31, and 33-34 (as best understood) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 22, base claim 18 claims “generate a travel map of the second vehicle using the corrected position information of the second vehicle” and as such, claim 22’s language directed to ‘generating a travel map’ would require the generation of second travel map, which is not described in the ‘961 Patent. 
Applicant has pointed to operations S370, S380, S390 in figure 3 and col.5:62-col.6:17 and col.7:29-48 in the ‘961 patent to support the amendment of claim 22 (see support for claim changes pursuant to 37 CFR 1.173 in Remarks filed June 9, 2021, pg. 16). However, the support for the limitation is not apparent in figures 1, 2, and col.4 to col.6:35 nor does there appear to be a written description of the generations of more than one travel map.
 Also as to claims 27-31, Examiners do not find a written description to support a shift in claim terms from “vehicle” to “object.” Applicant has pointed to figures 1 and 3 and col.4:1-26 and col.6:36 to col.7:56 to support claim 27-31 (see support for claim changes pursuant to 37 CFR 1.173 in Remarks filed Sept. 15, 2020, pg. 8). However, the support for the limitation is not apparent in figures 1 and 3 and col.4:1-26 and col.6:36 to col.7:56 nor does there appear to be a written description of the limitations in the application as filed because the ‘961 Patent does not describe anything other than a vehicle nor does the ‘961 Patent contemplate anything other than a vehicle.
Claim 33 as best understood, is directed to the determination of the accuracy of either the “determined position” with the “received position,” which is not described in the ‘961 Patent. In addition, Examiners do not find a description in the ‘961 patent by which one of ordinary skill in the art determines the relative accuracy of the “determined position” with the “received position.”
Applicant has pointed to col.5:56-62 and col.7:29-38 of the ‘961 Patent to support claim 33 (see Remarks, pg. 16).


    PNG
    media_image6.png
    132
    440
    media_image6.png
    Greyscale

As to col.7:29-38, Examiners find the following:

    PNG
    media_image7.png
    190
    436
    media_image7.png
    Greyscale

While these portions describe determining whether or not the position information received from the surrounding vehicle and the position calculated by the front vehicle information obtaining unit are within a predetermined range (i.e., S360) these cited portions do not support a determination of whether of the relative accuracy (i.e., more/less accurate) of the “the determined position of the front travelling vehicle” with respect to “the received position information of the matching surrounding vehicle.”
Applicant has pointed to col.6:18-24 and col.7:49-56 of the ‘961 Patent to support claim 34 (see Remarks, pg. 16).
Claim 34 (as best understood) claims “wherein the identifying of the surrounding vehicle, the correcting of the received position information, and the generating of the travel map are performed quickly enough to enable a driving assist system to prevent a collision between the first vehicle and the matching surrounding vehicle based on the travel map.” 
As to col.6:18-24, Examiners find the following:

    PNG
    media_image8.png
    131
    447
    media_image8.png
    Greyscale

As to col.7:49-56, Examiners find the following:

    PNG
    media_image9.png
    152
    446
    media_image9.png
    Greyscale

However, Examiners do not find a description of how to assess the ‘quickness’ of the “correcting” and “generating” step to determine whether the steps are “performed quickly enough to enable a driving assist system to prevent a collision.”
24.	Claim 22, 27-31, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 22, base claim 18 claims “generate a travel map of the second vehicle using the corrected position information of the second vehicle” and as such, claim 22’s language directed to ‘generating a travel map’ would require the generation of second travel map, which is not described in the ‘961 Patent. 
laim 22. Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Also as to claims 27-31, the claims are indefinite because the corresponding structure for the shift in functional language from “vehicle” to “object” is not described.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 
Claim 33 claims “wherein the determined position of the front travelling vehicle is more accurate than the received position information of the matching surrounding vehicle.”
Examiners find the claim phrase “is more accurate than” in the claim limitation “wherein the determined position…is more accurate than the received position information…” is a subjective term (see MPEP §2173.05(IV)). Examiners do not find an objective standard for measuring the scope of the term in the ‘961 Patent nor is an objective standard for measuring ‘the accuracy of the determined position information with respect to the received position information’ understood by one of ordinary skill in the art. Because the claim term “is more accurate than” requires the exercise of subjective judgment for determining accuracy, without restriction, the claim is indefinite.
In the interest of compact prosecution, this limitation is best understood as if the ‘961 patent describes a standard by which one of ordinary skill in the art determines the relative accuracy of the “determined position” with the “received position,” then using this yet to be identified standard, this limitation is best understood to mean that the calculated position at step S320 is found to be ‘more accurate’ than the received position in step 350 based on the yet to be identified standard for determining accuracy.
Claim 34 claims “wherein the identifying of the surrounding vehicle, the correcting of the received position information, and the generating of the travel map are performed quickly enough to enable a driving assist system to prevent a collision between the first vehicle and the matching surrounding vehicle based on the travel map.”
performed quickly enough” is a subjective term (see MPEP §2173.05(IV)). Examiners do not find an objective standard for measuring how quick the ‘identifying,’ ‘correcting,’ and ‘generating’ are performed (i.e., a standard for measuring ‘quickness’) nor is an objective standard for measuring this ‘quickness’ is understood by one of ordinary skill in the art. Because the claim term “performed quickly enough” requires the exercise of subjective judgment for determining accuracy, without restriction, the claim is indefinite.
In the interest of compact prosecution, this limitation is best understood as if the ‘961 patent describes a standard by which one of ordinary skill in the art determines the ‘quickness’ of ‘correcting step’ (i.e., S380) and the ‘generating step (i.e., S390).

Double Patenting/Duplicate Claims
24.	Claim 20 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of copending Application No. 17/021,915 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Specifically, the difference between the claims is that instant claim 20 claims “correct the received position information of the second vehicle according to a result of the comparing” whereas the conflicting claim 20 claims “correct the received position information of the second vehicle according to the determined correction value.” More specifically, the phrase “according to a result of the comparing” is coextensive with “according to the determined correction value” because the 
25.	Claim 20 of this application is patentably indistinct from the claim 20 of Application No. 17/021,915. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 35 U.S.C. §112(b) rejection of claim 33 below.
        2 The claim phrase “by a sensor” in “obtaining, by a sensor, identifier information of a front travelling vehicle” is addressed in the analysis of prong #2 of step 2A, which is presented below.
        3  See 35 U.S.C. §112(b) rejection of claims 33-34 below.